IMAX CORPORATION

EXHIBIT 10.20

Richard Gelfond - CEO Compensation Term Sheet

December 20, 2013

 

Component

  

Terms

Term    Three years (2014 – 2016) Salary    $1.1 million annually Annual
Incentive   

100% of salary at target ($1.1 million)

(Potential payout ranges from 0% - 200% based on performance goals determined
annually by the Board)

Long-Term Incentive    $5.2 million annual grant date value    •   

 

Stock Options - $3.9 million

  

 

•

   RSUs (time vested) - $1.3 million   

 

Grant timing for 2014 grant: Likely to be expiration of current blackout period.

  

 

Stock Options

  

 

•

  

 

Annual stock option grants made in 2014, 2015, and 2016, each vesting by the end
of 2016

     

 

•

  

 

2014 grant vests one-third during each year (pursuant to same vesting schedule
as the most recent option agreement), with the last tranche for the applicable
year vesting no later December 31 of that year, over 3 years following grant

     

 

•

  

 

2015 grant vests one-half during each year (pursuant to the same vesting
schedule as the most recent option grant), with the last tranche for the
applicable year vesting no later than December 31 of that year, over 2 years
following grant

     

 

•

  

 

2016 grant vests (pursuant to the same vesting schedule as the most recent
option agreement), fully over one year, with the last tranche vesting no later
than December 31, 2016.

  

 

RSUs

  

 

•

  

 

Three years of grants made upfront on or around Dec. 31, 2013 ($3.9 million
upfront value)

  

 

•

  

 

Grant vests one-third per year over 3 years following grant, based solely on
time

Equity Treatment Upon CIC    Unvested equity (stock options and RSUs) vests
automatically upon a CIC if employment is terminated without cause or for “good
reason” (e.g., diminution of responsibilities, including change of reporting
relationship) at any time after the CIC    •    Ungranted stock options paid out
in cash at grant date value upon a CIC if employment is terminated without cause
or for “good reason” (i.e., diminution of responsibilities, including change of
reporting relationship) at any time after the CIC



--------------------------------------------------------------------------------

Component

  

Terms

 

Post-Termination Option Treatment

  

 

Time remaining in which to exercise options following termination of employment:

  

 

•

  

 

Termination not-for-cause or resignation for Good Reason – 5, 4, and 3 years,
respectively, from end of contract term for 2014, 2015, and 2016 grants

  

 

•

  

 

Non-renewal of contract by IMAX on at least substantially the same terms – same
as above

  

 

•

  

 

Resignation by CEO without Good Reason – 2 years from resignation

 

Driver

  

 

•

  

 

Paid by the Company ($100,000)

 

Miscellaneous

  

 

•

  

 

Insurance on pension amount – to be clarified

 

Approximate Annual Target Economic Value

  

 

•

  

 

Salary - $1.1 million

  

 

•

  

 

Annual Incentive - $1.1 million

  

 

•

  

 

Long-term Incentive - $5.2 million

  

 

•

  

 

Driver - $100,000

  

 

•

  

 

TOTAL - $7.5 million

 

Other

  

 

•

  

 

Definitions and other terms to continue substantially the same as provided in
current employment agreement and to be incorporated into a new long form
employment agreement.